Citation Nr: 0100385	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-17 436	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bladder condition 
(other than cystitis).

2.  Entitlement to an increased rating for residuals of a 
right pyeloplasty with cystitis, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from April 1951 to 
April 1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
by the RO which denied service connection for a bladder 
condition and which denied an increase in a 10 percent rating 
for residuals of a right pyeloplasty.  As explained below, 
the file shows that the veteran is already service connected 
for one type of bladder condition (cystitis), and thus the 
Board has construed the issues on appeal to be entitlement to 
service connection for a bladder condition (other than 
cystitis), and entitlement to an increase in a 10 percent 
rating for residuals of a right pyeloplasty with cystitis.

In March 1999, the RO denied service connection for 
dysphagia.  A notice of disagreement was received that same 
month.  A statement of the case which included this issue was 
sent to the veteran in August 1999.  A substantive appeal has 
not been submitted on the issue of service connection for 
dysphagia (the veteran's August 1999 substantive appeal only 
addressed genitourinary issues).  In the absence of a 
substantive appeal on the issue of service connection for 
dysphagia, such issue is is not on appeal.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2000); Roy v. Brown, 5 Vet.App. 
554 (1993). 

In August 1999, the veteran requested a Travel Board hearing.  
He withdrew his request for a Travel Board hearing in 
September 1999.


REMAND

The Board notes that a January 1964 RO decision granted 
service connection and a 10 percent rating, effective from 
December 1963, for postoperative residuals of a [right] 
pyeloplasty with mild cystitis.  The right pyeloplasty refers 
to a right kidney operation.  Cystitis is a bladder condition 
(inflammation of the urinary bladder).  Service connection 
for the right kidney condition and for the bladder condition 
of cystitis has never been severed, and at this point service 
connection is protected from severance.  38 U.S.C.A. § 1159 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.957 (2000).  As 
mentioned above, the Board has construed the issues on appeal 
to be entitlement to service connection for a bladder 
condition (other than cystitis), and entitlement to an 
increase in a 10 percent rating for residuals of a right 
pyeloplasty with cystitis

In March 1999, the RO denied the claim of service connection 
for a bladder condition (which the Board notes means a 
bladder condition other than cystitis) as not well grounded.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

With respect to the veteran's claim for an increased rating 
for residuals of a right pyeloplasty with cystitis, when 
examined in December 1998 he stated he had dysuria and 
urinary frequency.  There is no indication as to whether the 
physician evaluated the veteran for the purpose of 
determining the severity of any cystitis.  In the judgment of 
the Board, another VA examination is warranted.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for a bladder 
condition (other than cystitis) since 
service, and for residuals of a right 
pyeloplasty with cystitis since 1997.  
Complete clinical records of all such 
treatment not already on file should be 
obtained.

2.  Thereafter, the veteran should be 
scheduled for a VA genitourinary 
examination for determining the existence 
and etiology of any bladder condition 
other than cystitis, and to determine the 
severity of residuals of a right 
pyeloplasty with cystitis.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.

Based on examination findings, a review of 
the historical records, and medical 
principles, the doctor should indicate 
whether the veteran has a bladder 
condition other than cystitis, and the 
doctor should provide a medical opinion, 
with full rationale, as to the etiology of 
any such bladder condition other than 
cystitis.

The examination should also report all 
signs and symptoms necessary for rating 
the veteran's service-connected residuals 
of a right pyeloplasty with cystitis.

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims.  In this regard, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

4.  After the foregoing, the RO should 
review the veteran's claim for service 
connection for a bladder condition (other 
than cystitis), and his claim for an 
increased rating for residuals of a right 
pyeloplasty with cystitis.  If the claims 
are denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



